Citation Nr: 1450286	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO. 12-02 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to February 2009.
These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the claims file, the Board finds that additional development is necessary prior to adjudication of the Veteran's claims.

The Veteran asserts that his left shoulder and right knee pain are the result of injuries he sustained during service.  Alternatively, the Veteran has asserted that his right knee disability is secondary to his service-connected left knee disability.  He has also claimed that his left shoulder disability is secondary to his service-connected neck strain.

The medical record reflects that the Veteran has current diagnoses for left shoulder and right knee disabilities.  Specifically, a May 2011 MRI report reflects that the Veteran has hypertrophic changes to his AC joint along with mild tendonopathy and a slight tear of the posterior glenoid labrum.  Additionally, an April 2013 X-Ray report diagnosed the Veteran with a small effusion of the right knee, and a January 2012 VA treatment report indicates his right knee range of motion was limited to 120 degrees.  Further, a May 2011 private treatment report contains a physician's statement that his left shoulder disability may be related to service.

To date, the Veteran has not been provided with a VA examination to assess the nature and etiology of his left shoulder disability and the record is negative for a competent medical nexus opinion.  As such, remand is necessary to obtain an opinion on the etiology of the Veteran's left shoulder disability.

Further, while the Veteran was provided with a VA examination to assess the nature and etiology of his right knee disability in July 2011, the examiner could not diagnose a right knee disability and therefore did not provide a nexus opinion.  In light of the Veteran's current diagnosis, a new examination should be conducted to determine if the Veteran's right knee disability is related to service, or caused or aggravated by his service-connected left knee disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records from the Gainesville, Florida VAMC and any associated outpatient clinics, to include the Jacksonville, Florida outpatient clinic, from May 2013 to the present.  All attempts to obtain these records should be documented in the claims file.

2. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his left shoulder disability.  The claims file, including a copy of this remand, must be provided to the examiner.  Any medically indicated tests should be conducted.  The examiner is asked to identify and diagnose any left shoulder disabilities.  For any diagnosed disability, as well as the previously diagnosed tendonopathy and glenoid labrum tear, the examiner is asked to provide the following opinions:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the diagnosed condition began in service, was caused by service or is otherwise related to service?

(b) Whether it is at least as likely as not (50 percent probability or greater) that the diagnosed condition was caused or aggravated by his service connected neck disability?

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale must be provided for any opinion offered.

3. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his right knee disability.  The claims file, including a copy of this remand, must be provided to the examiner.  Any medically indicated tests should be conducted.  The examiner is asked to identify and diagnose any right knee disabilities.  For any diagnosed disability, as well as the previously diagnosed joint effusion, the examiner is asked to provide the following opinions:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the diagnosed condition began in service, was caused by service or is otherwise related to service?

(b) Whether it is at least as likely as not (50 percent probability or greater) that the diagnosed condition was caused or aggravated by his service connected left knee disability?

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale must be provided for any opinion offered.
4. Notify the Veteran that he must report for the scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).
 
5. After completing the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



